DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE was filed on 01/05/2021.  Claims 10-12, 14-21 and 23-27 are pending. Claims 1-9, 13 and 22 are canceled.
Continued Examination under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 01/05/2021. 
Claim Objections
Claims 14 and 23 are objected to because of the following informalities:  Claims 14 and 23 are dependent off of canceled claims 13 and 22 respectively.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 01/13/2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 10-12, 16-21 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., (US 2015/0131546 A1, herein after Seo) in view of Cai et al., (US 2011/0096783 A1, herein after Cai).
Claims 10 and 19,
Seo discloses a communication apparatus comprising: circuitry, which, in operation, sets a number of resource blocks that form a resource block group, (In LTE, when resources are allocated to a terminal, a Resource Block (RB) or a Resource Block Group (RBG) is used as a resource allocation unit…The number of RBs included in an RBG is determined by a system band ¶ [0004]… The RBG size P may be defined by the number of RBs that is set in a system frequency band as in table 2 ¶ [0096]…Fig. 6) wherein the resource block group is a unit used to allocate a resource to a terminal, in a first band or in a second band, (when resources are allocated to a terminal, a Resource Block (RB) or a Resource Block Group (RBG) is used as a resource allocation unit…The number of RBs included in an RBG is determined by a system band ¶ [0004]…Fig. 6, table 2 System BW <=10 (interpreted as first band) 11-26 (interpreted as second band), 27-63 (interpreted as 3rd band), 64-110 (interpreted as 4th band), respectively RBG size P=1, 2, 3 and 4) wherein the second band is an expanded band to which the first band is expanded (subband 0 (interpreted as the first band) is expanded with subband 1 (interpreted as second band) which equals total of system bandwidth Fig. 12); and a transceiver, which is coupled to the circuitry and which, in operation, communicates with the terminal using the resources (Fig. 19 BS comprising RF unit communicates with terminal (UE 200)… allocating radio resources in a wireless communication system a includes a Radio Frequency (RF) unit sending and receiving radio signals ¶ [0009]);
 wherein one of the number of resource blocks set for the first band and the number of resource blocks set for the second band is an integer multiple of the other (dividing the entire system band into subbands (SB)… the subbands have been divided from the entire system bandwidth (system BW). More specifically, the band of a subband may be said to be a set of contiguous RBs, that is, a multiple of an RBG, ¶ [0129]. Fig. 11. Interpreted as Section A Sub band 0 resource blocks set = RBG=2, and 3 for section B.  Similarly Section A Sub band 1 resource blocks set = RBG=2*1(an integer multiple of Sub band 0) =2 and 3*1 for section B=3), and the number of resource blocks set for the first band and the number of resource blocks set for the second band are values that are a power of two (Fig. 11 in accordance with A, the RBG of each sub band may include two RBs. That is, if the band of each sub band corresponds to 25 RBs, the RBG size (refer to Table 2) when the system band is 25 RBs is applied. ¶ [0136], (interpreted as sub band 0 as first band and sub band 1 as second band, wherein both bands RBG size P=2 as per the table 2)).
Seo does not disclose a subcarrier spacing for the second band is same or different from a subcarrier spacing for the first band.
Cai discloses a subcarrier spacing for the second band is same or different from a subcarrier spacing for the first band (The 12.5 kHz subcarrier spacing is applied for all the channel bandwidth, e.g., 5/10/20 MHz, 3.5/7/14 MHz (interpreted as same subcarrier spacing for the second band and the first band) and also 8.75 MHz ¶ [0020]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo by using the features, as taught by Cai in order to efficiently improving performance by reductions in latency across the air interface, increases in user and sector throughput, and reductions in system overhead ¶ [0007].
 Claim 19 encompass limitations that are similar to limitations of claim 10.  Thus, it is rejected with the same rationale applied against claim 10 above.

	Claims 11 and 20,
Seo discloses wherein the number of resource blocks for the first band is set based on a bandwidth of the first band, (Figs. 6 and 11 sub band 0 = 25RB, dividing the entire system band into subbands (SB) and performing resource allocation within the subbands… the subbands have been divided from the entire system bandwidth (system BW). More specifically, the band of a subband may be said to be a set of contiguous RBs ¶ [0129]) and the number of resource blocks for the second band is set based on a bandwidth of the second band (Figs. 6 and 11 sub band 1 = 25RB, dividing the entire system band into subbands (SB) and performing resource allocation within the subbands… the subbands have been divided from the entire system bandwidth (system BW). More specifically, the band of a subband may be said to be a set of contiguous RBs ¶ [0129]).  
Claim 20 encompass limitations that are similar to limitations of claim 11.  Thus, it is rejected with the same rationale applied against claim 11 above.

	Claims 12 and 21,
Seo discloses wherein the number of resource blocks for the second band is set based on a bandwidth of the second band and not based on a bandwidth of the first band (Figs. 6 and 11 sub band 1 = 25RB, dividing the entire system band into subbands (SB) and performing resource allocation within the subbands… the subbands have been divided from the entire system bandwidth (system BW). More specifically, the band of a subband may be said to be a set of contiguous RBs ¶ [0129]).  
Claim 21 encompass limitations that are similar to limitations of claim 12.  Thus, it is rejected with the same rationale applied against claim 12 above.
Claims 16 and 25,
Seo discloses wherein the transceiver, in operation, transmits, to the terminal, information related to the number of resource blocks that form the resource block group (Fig. 19 BS comprising RF unit communicates with terminal (UE 200)… allocating radio resources in a wireless communication system a includes a Radio Frequency (RF) unit sending and receiving radio signals ¶ [0009] The BS sends, to UE, allocation information indicative of the allocated subband and resource allocation within the allocated subband (S120). The allocation information may be included in a DCI format and transmitted. The allocation information may include a bitmap for the subband. In the bitmap, resources may be allocated in unit of RB or RBG within the subband ¶ [0152], Fig. 13).
Claim 25 encompass limitations that are similar to limitations of claim 16.  Thus, it is rejected with the same rationale applied against claim 16 above.
	Claims 17 and 26,
Seo discloses wherein the transceiver, in operation, transmits, to the terminal, information related to a bandwidth of the first band and information related to a bandwidth of the second band (Fig. 13 configure subband by dividing system band in multiple RBG, referring to Fig. 11 having sub band 0 and sub band 1. ¶ [0152] The BS sends, to UE, allocation information indicative of the allocated subband and resource allocation within the allocated subband (S120)).  
Claim 26 encompass limitations that are similar to limitations of claim 17.  Thus, it is rejected with the same rationale applied against claim 17 above.

	Claims 18 and 27,
Seo discloses wherein the transceiver, in operation, transmits, to the terminal, control information in the first band, and transmits, to the terminal, data in the second band (The BS sends, to UE, allocation information indicative of the allocated subband and resource allocation within the allocated subband (S120) ¶ [0152]. if a bitmap of 12 bits is required for a subband 0 and a bitmap of 15 bits is required for a subband 1, resource allocation within a subband is performed on both the subbands 0, 1 using the bitmap of 15 bits. Fig. 3 downlink subframe… a first slot within the downlink subframe are a control region to which control channels are assigned, and the remaining OFDM symbols are a data region to which data channels are assigned ¶ [0042]).
Claim 27 encompass limitations that are similar to limitations of claim 18.  Thus, it is rejected with the same rationale applied against claim 18 above.

Claims 14, 15, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Cai and further in view of Wu et al., (US 20170111933 A1, herein after Wu).
Claims 14 and 23,
Seo and Cai do not disclose wherein a subcarrier spacing of subcarriers that form one resource block in the second band is different from a subcarrier spacing of subcarriers that form one resource block in the first band.  
Wu discloses wherein a subcarrier spacing of subcarriers that form one resource block in the second band is different from a subcarrier spacing of subcarriers that form one resource block in the first band (For example, the first (second) bandwidth may be represented by first (second) number of subcarriers (e.g., 12, 24, 36 or more subcarriers) with a first (second) subcarrier spacing or by first (second) number of resource blocks (RBs) (e.g., 6, 12, 24, or more RBs) ¶ [0031]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo and 
Claim 23 encompass limitations that are similar to limitations of claim 14.  Thus, it is rejected with the same rationale applied against claim 14 above.

	Claims 15 and 24,
Seo and Cai do not disclose wherein a number of subcarriers that form one resource block is 12 regardless of the subcarrier spacing of subcarriers.
Wu discloses wherein a number of subcarriers that form one resource block is 12 regardless of the subcarrier spacing of subcarriers (For example, the first (second) bandwidth may be represented by first (second) number of subcarriers (e.g., 12, 24, 36 or more subcarriers) with a first (second) subcarrier spacing or by first (second) number of resource blocks (RBs) (e.g., 6, 12, 24, or more RBs) ¶ [0031]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo and Cai by using the features, as taught by Wu in order to efficiently reduce a latency of transmission and transmission duration, ¶ [0005].
Claim 24 encompass limitations that are similar to limitations of claim 15.  Thus, it is rejected with the same rationale applied against claim 14 above.



Response to Arguments
 Applicant’s arguments with respect to claim(s) 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwai et al., (US 2012/0008589 A1) regarding Fig. 8 having RBG group 1, 2 and 4 respective System Bandwidths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473